Title: [Diary entry: 28 April 1785]
From: Washington, George
To: 

Thursday 28th. Mercury at 72 in the Morning—75 at Noon and  at Night. Clear & warm—Wind from the So. Wt. & in the Evening pretty fresh. To Dinner Mr. Pine a pretty eminent Portrait, & Historian

Painter arrived in order to take my picture from the life & to place it in the Historical pieces he was about to draw. This Gentleman stands in good estimation as a Painter in England, comes recommended to me from Colo. Fairfax—Mr. Morris Govr. Dickenson—Mr. Hopkinson & others. Colo. Hooe, Mr. Hilbert, & a Captn.  also came here to Dinner & returned after it.